Order entered July 5, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00356-CR

                                BOBBY BRUNER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 3
                                  Dallas County, Texas
                         Trial Court Cause No. MB16-31477-C

                                            ORDER
       Before the Court is appellant’s July 1, 2019 motion to abate the appeal pending a

determination of indigency. In the motion, appellate counsel reports that he agreed to represent

appellant on a pro bono basis provided appellant paid the costs for filing the record. Appellant

has not provided funds for the record, and counsel has been unable to communicate with

appellant since April 16, 2019. Counsel relates that appellant’s telephone and emergency contact

telephone numbers have been disconnected. Counsel requests the Court abate this appeal to

allow the trial court to conduct a hearing to determine if appellant is indigent and whether

counsel’s representation should continue.

       We GRANT the motion.
       We ORDER the trial court to conduct a hearing to determine whether appellant’s

whereabouts are known and, if not, whether counsel has made a reasonable effort to locate

appellant. In this regard, the trial court shall make appropriate findings and recommendations

and determine, to the extent possible, whether appellant desires to prosecute the appeal or has

abandoned the appeal; appellant’s current address, if determinable; and if appellant’s address is

unknown, what actions counsel has taken to attempt to locate appellant.

       We further ORDER the trial court to determine whether appellant is indigent and, if so,

whether he desires appointed appellate counsel. The trial court is directed to conduct such

inquiries and to enter such orders as are necessary to address the matters of appellant’s indigence

and right to representation. If the trial court determines appellant has not abandoned the appeal,

he is indigent, and he desires appellate counsel, the trial court shall appoint him counsel. The

trial court shall make appropriate findings of fact and recommendations regarding the matter of

appellant’s indigence and representation.

       The trial court is ORDERED to file a clerk’s record within THIRTY DAYS of the date

of this order containing (1) its findings on the matters of appellant’s abandonment or intent to

prosecute the appeal; (2) appellant’s current address if determinable; (3) if appellant’s current

address is unknown, the actions counsel has taken to locate appellant; (4) appellant’s indigence

and whether appellant is entitled to appellate counsel; and (5) the name and address of any

counsel the trial court appoints to represent appellant.

       We ABATE the appeal to allow the trial court to comply with the above order. The

appeal shall be reinstated when the findings are received or at such other time as the Court deems

appropriate.

                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE



                                                –2–